Citation Nr: 0334785	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1992 
to January 1994.  She had no foreign service.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that determined that a claim of 
entitlement to service connection for fibromyalgia was not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  The 
veteran testified before the undersigned Veterans Law Judge 
in June 2003 at the Portland, Oregon RO within whose 
jurisdiction the veteran now resides.  She was assisted 
during that hearing by a VA employee of the RO.  However, the 
Washington Department of Veterans Affairs, currently the 
veteran's representative, was given the opportunity to make a 
presentation on her behalf.  


REMAND

The appellant claims, in effect, that the onset of 
fibromyalgia was during service and resulted from her 
handling of clothing and equipment contaminated by toxic 
chemicals and other substances, which had been used by troops 
in Southwest Asia during the Gulf War.  She claims that her 
symptoms represent a form of Gulf War Syndrome.  She does not 
claim, nor does the evidence show, that she served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

Review of the claims files reflects that "extreme fatigue" 
is recorded in a September 1993 service medical record.  
There is no separation examination report of record.  An 
April 2, 1997, VA outpatient treatment report notes chronic 
fatigue, fibromyalgia symptoms, and irritable bowel symptoms, 
for which an examiner said, "These are consistent with 
Persian Gulf symptoms and possibly chronic pesticide exposure 
which she could have received from contaminated gear from 
Gulf."  The RO denied service connection for fibromyalgia on 
a not well-grounded basis in July 1998.  

In September 2000, the veteran's private physician, Dr. 
Hanson, offered a diagnosis of fibromyalgia, among others; 
however no opinion concerning etiology was offered.  During 
the remand period, it would be helpful to the Board if the 
veteran were offered a VA compensation and pension 
examination to determine the nature and etiology of 
fibromyalgia or primary fibromyalgia syndrome.  

During a June 2003 hearing before the undersigned member of 
the Board, the veteran's representative requested that the RO 
obtain outpatient treatment reports dated from April to 
September 1994 from a San Bernardino, California, VA medical 
facility.  The Board notes that this could mean Loma Linda VA 
Medical Center.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA) duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, during the remand 
period, the RO must inform the veteran and her representative 
that notwithstanding information previously provided, a full 
year is allowed to respond to any VCAA notice previously 
given.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request any available 
VA clinical records from San Bernardino, 
California.  The veteran claims treatment 
there from April through September 1994.  
The RO is reminded that such request 
should take into account the fact that 
the veteran has changed her surname 
several times.  The RO should advise the 
veteran that VA will attempt to obtain 
the records.  If no record is 
forthcoming, that fact should be clearly 
noted in the claims files and the RO 
should advise the veteran.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should notify 
the veteran that VA will schedule her for 
a compensation and pension examination 
and will obtain a medical opinion 
addressing the likelihood that 
fibromyalgia began during active service 
or whether it is related to any service-
connected disability.  The RO should 
notify the veteran that she may submit 
any argument or evidence on the matter, 
or if she identifies the source of any 
other evidence, VA will assist in 
obtaining that evidence.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for an appropriate VA examination.  The 
claims file should be made available to 
the examiner for review.  As noted above, 
although there are various references in 
the file to "Gulf War syndrome," the 
examiner should keep in mind that the 
appellant did not foreign service.  The 
examiner is asked to review the claims 
file with particular attention to the 
SMRs and answer the following:

I.  Does the veteran currently have 
disability due to fibromyalgia or 
primary fibromyalgia syndrome?

II.  If the answer above is "yes," 
it at least as likely as not 
(probability of 50 percent or 
better) that this disability had its 
onset in service, or is 
etiologically related to or being 
aggravated by any service-connected 
disability or medication taken for 
another service-connected 
disability?  

III.  The examiner should offer a 
complete rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for 
fibromyalgia.  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

